Name: Commission Implementing Regulation (EU) 2016/2243 of 13 December 2016 amending Regulation (EC) No 341/2007 as regards the import tariff quota for garlic originating in China
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  plant product;  Asia and Oceania;  international trade;  agricultural policy
 Date Published: nan

 14.12.2016 EN Official Journal of the European Union L 339/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2243 of 13 December 2016 amending Regulation (EC) No 341/2007 as regards the import tariff quota for garlic originating in China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/1972, (EEC) No 234/1979, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (a) of Article 187 thereof, Whereas: (1) Commission Regulation (EC) No 341/2007 (2) opens and provides for the administration of tariff quotas for garlic falling within CN code 0703 20 00 and for certain other agricultural products imported from third countries. (2) The Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Croatia in the course of its accession to the European Union, approved by Council Decision (EU) 2016/243 (3) provides for an increase by 2 150 tonnes of the Union tariff rate quota for garlic originating in China. (3) The increase in the tariff rate quota should be reflected in Annex I to Regulation (EC) No 341/2007. Regulation (EC) No 341/2007 should therefore be amended accordingly. (4) Since the Agreement between the European Union and the People's Republic of China was approved by the Council on 18 October 2016 (4), importers could have access to the increased quantities as from the fourth sub-period of the import tariff quota period 2016/2017. Article 10(1) of Regulation (EC) No 341/2007 provides that importers have to lodge their applications for import licences during the first seven days of January for the fourth sub-period. It is therefore appropriate that this Regulation applies as from 1 January 2017. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 341/2007 Annex I to Regulation (EC) No 341/2007 is replaced by the text in the Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 341/2007 of 29 March 2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries (OJ L 90, 30.3.2007, p. 12). (3) Council Decision (EU) 2016/243 of 12 February 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 45, 20.2.2016, p. 12). (4) Council Decision (EU) 2016/1885 of 18 October 2016 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 291, 26.10.2016, p. 7). ANNEX ANNEX I Tariff quotas opened pursuant to Decisions 2001/404/EC, 2006/398/EC, 2014/116/EU and (EU) 2016/243 for imports of garlic falling within CN code 0703 20 00 Origin Order number Quota (tonnes) First subperiod (June to August) Second subperiod (September to November) Third subperiod (December to February) Fourth subperiod (March to May) Total Argentina 19 147 Traditional importers 09.4104   9 590 3 813 New importers 09.4099   4 110 1 634 Total   13 700 5 447 China 48 225 Traditional importers 09.4105 8 664 8 664 7 548 8 884 New importers 09.4100 3 713 3 713 3 233 3 806 Total 12 377 12 377 10 781 12 690 Other third countries 6 023 Traditional importers 09.4106 941 1 960 929 386 New importers 09.4102 403 840 398 166 Total 1 344 2 800 1 327 552 Total 13 721 15 177 25 808 18 689 73 395